Citation Nr: 1020509	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of right middle finger injury on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Interpreter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had recognized service with 
the Philippine Guerilla from March 1945 to February 1946.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Manila 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2005, a hearing was held before a Decision Review 
Officer (DRO) at the Honolulu, Hawaii RO; a transcript of the 
hearing is associated with the claims file.  

In August 2007, the Board denied, on a schedular basis only, 
an increased rating for residuals of right middle finger 
injury, and, in pertinent part, remanded to the RO for 
consideration of the matter of whether an extraschedular 
evaluation was warranted for the Veteran's residuals of right 
middle finger injury under 38 C.F.R. § 3.321(b)(1).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.  


FINDING OF FACT

The Veteran's service-connected right middle finger 
disability does not, in and of itself, result in frequent or 
excessive hospitalizations, prevent gainful employment, or 
otherwise cause extraordinary impairment.  





CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of right 
middle finger injury on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id. at 489; Pelegrini, 18 Vet. App. at 112; see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Dingess/Hartman, 19 Vet. App. at 492-93.

In this appeal, in a November 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for residuals of right middle finger injury, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  April 2006 and August 2007 letters provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the August 2007 
letter, and opportunity for the Veteran to respond, the case 
was readjudicated.  See March 2010 supplemental statement of 
the case (SSOC).  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of VA 
examinations, most recently in December 2004.  Also of record 
and considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board finds that no additional RO action 
to further develop the record is warranted.  


B.	Legal Criteria, Factual Background, and Analysis

As was noted above, the Board's August 2007 decision denied a 
schedular rating in excess of 10 percent for residuals of 
right middle finger injury, and the current appeal is limited 
to consideration of whether an extraschedular rating is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Under those 
circumstances, where the schedular evaluations are found to 
be inadequate, a Veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United 
States Court of Appeals for Veterans Claims (Court) explained 
how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it 
must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  In this regard, the Court indicated that there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Id.

In the present appeal, the Veteran contends that a rating in 
excess of 10 percent for residuals of a right middle finger 
injury is warranted on an extraschedular basis.  
Specifically, he asserts that his right middle finger 
disability causes a loss of grip strength in the right hand, 
his major extremity.  

An October 2004 letter from Dr. S. B. C. indicated that the 
history, symptoms, and X-ray findings are consistent with the 
diagnosis of a shoulder injury which has resulted in a 
complete tear of the rotator cuff and the biceps tendon, 
leading to the development of rotator cuff atrophy.  Dr. S. 
B. C. further indicated that it is an irreparable condition 
that can only be treated symptomatically due to the advanced 
destruction and degenerative changes of the soft tissues.  

On December 2004 VA examination, it was noted that the 
Veteran was not able to lift things (presumably from the lost 
grip strength in his right hand).  It was also noted the 
Veteran takes Tylenol for his pain.  

At the June 2005 hearing before a DRO, the Veteran testified 
that he receives treatment from Dr. S. twice a week for his 
right middle finger disability.  He testified that the finger 
gets frozen and stiff when he does activities.  He indicated 
that he takes two Tylenol daily for the pain.  
In his September 2005 Substantive Appeal, the Veteran 
asserted he has limited use of his right hand due to his 
middle finger disability.  Private treatment records 
submitted along with the Substantive Appeal show complaints 
of right hand numbness and pain in the right hand and 
fingers.  

In June 2006 correspondence, the Veteran stated that he has 
restless, uncomfortable sleep due to the pain in his right 
middle finger.  

VA treatment records include a March 2005 report noting a 
decrease in right handgrip strength with marked decrease in 
range of motion of the right middle finger.  A March 2006 
report notes the Veteran's complaints of right middle finger 
pain and decreased range of motion.  It was also noted he was 
having difficulty sleeping at night.  An August 2007 report 
notes complaints of right hand numbness and weakness, and 
stiffness of right hand fingers.  

September 2007 correspondence from Dr. J. H. indicated the 
Veteran was recently subjected to electrodiagnostic testing 
of his right upper extremity.  The testing found moderate-to-
severe, right-sided carpal tunnel syndrome.  

The Board referred the claim to the Director of VA's 
Compensation and Pension Service, who prepared a March 2010 
memorandum denying the Veteran an extraschedular rating.  On 
review of the Veteran's claims file, the Director noted the 
record shows complaints of pain and stiffness with objective 
findings of decreased range of motion.  The Director also 
noted that the evidence demonstrated carpal tunnel syndrome 
of the right hand, a distinct and separate disability.  After 
considering the totality of the evidence of record, the 
Director found no evidence the Veteran's right middle finger 
disability, in and of itself, has necessitated frequent 
periods of hospitalization or resulted in marked interference 
with his employment.  

For these same reasons, the Board finds that the evidence is 
not in support of an increased rating on an extraschedular 
asis.  The evidence of record shows that the Veteran has been 
retired as a farmer since 1946.  See December 2003 private 
treatment report from Dr. S. B. C.  In addition, no competent 
medical expert has suggested he has remained unemployable 
since that time solely due to his service-connected right 
middle finger disability.  In fact, the evidence suggests 
that most of the symptomatology reported is due to unrelated 
disabilities and not to the service connected residuals of a 
right middle finger injury.  In addition, the Veteran has 
presented no evidence of periods of hospitalization for his 
right middle finger disability, including his own statements.  
Overall, the preponderance of the evidence is against a 
finding that the Veteran's right middle finger disability, in 
and of itself, results in such factors as marked interference 
with employment or frequent periods of hospitalization.  

In conclusion, the Board finds that there is no basis for an 
increased rating on an extraschedular basis, as the Veteran's 
right middle finger disability does not result in excessive 
(or any) hospitalization, unemployability, or other unusual 
circumstances to warrant such a rating.  As a preponderance 
of the evidence is against the award of an extraschedular 
rating, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A rating in excess of 10 percent for residuals of right 
middle finger injury on an extraschedular basis is denied.  


REMAND

In correspondence received in July 2007, the Veteran reported 
that he was unable to work due to the pain of his service-
connected right middle finger disability.  The law provides 
that TDIU may be granted upon a showing that the appellant is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his or her service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Moreover, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record.  In this case, as the Veteran has reported he 
cannot work due to his right middle finger pain, the issue is 
raised by the record.  As such, the issue is properly before 
the Board.  A review of the record shows that further 
development is needed to properly adjudicate the TDIU claim.  
Specifically, the RO must provide appropriate notice, develop 
the claim, to include obtaining an opinion as to 
employability, and adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU.  

2.  The RO should then arrange for the 
Veteran to be examined by a physician to 
assess the impact of his service-connected 
disability, residuals of right middle 
finger injury, on his ability to work.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should note all 
findings in detail to include assessments 
of the severity of the right middle finger 
disability.  The examiner should 
specifically comment on the types of 
functions that would be precluded by the 
service-connected disability.  The 
examiner must offer an opinion as to 
whether the Veteran's service-connected 
disability, alone, renders him incapable 
of participating in gainful employment.  
The examiner must explain the rationale 
for all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and give 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


